Exhibit 10-F-6

 
DIRECTOR COMPENSATION
 
Standard Compensation Arrangements – Fees and Deferred Compensation Plan


BACKGROUND
 
On July 13, 2006, as the Company accelerated its restructuring efforts, the
Board of Directors voluntarily reduced Board fees payable to non-employee
directors by one-half.  Accordingly, fees payable to non-employee directors
before and after this voluntary reduction were as follows:
 
Prior to July 13, 2006:
 
•  
$200,000 per annum, with $120,000 (60%) of the fee deferred in common stock
units

•  
$5,000 Committee chair fee

•  
$10,000 Presiding director fee

 
Effective July 13, 2006 and through December 31, 2008:
 
•  
$100,000 per annum, with $60,000 (60%) of fee deferred in common stock units

•  
$2,500 Committee chair fee

•  
$5,000 Presiding director fee

 
At the beginning of 2009, with the entire automotive industry experiencing one
of the deepest recessions in recent history, with the Company's domestic
competitors on the verge of bankruptcy and with additional significant
restructuring actions facing the Company, the Board of Directors voluntarily
agreed to forego the cash portion of annual fees.  Consequently, for 2009, no
cash payments were made to non-employee directors; $60,000 (60% of the annual
fees) continued to be credited to the directors’ accounts under the Deferred
Compensation Plan for Non-Employee Directors (see below).
 
2010 DIRECTOR COMPENSATION
 
We have made significant progress on our "One Ford" plan during 2009, and
announced that we plan to be profitable in 2010 on a pre-tax basis (excluding
special items) for North America, our total Automotive sector and for the total
Company, with positive Automotive operating-related cash flow, based on our 2010
planning assumptions.
 
In light of this significant progress, and following an analysis of director
compensation being paid by peer group companies, including the payment of
director compensation at General Motors following its bankruptcy, the Board of
Directors of Ford has determined that it is appropriate that compensation to be
paid to non-employee directors of the Company return to the competitive levels
in effect prior to the 2006 voluntary reduction.  Accordingly, effective as of
January 1, 2010, the Board of Directors has agreed that the following
compensation will be paid to non-employee directors of the Company:
 
•  
$200,000 per annum, with $120,000 (60%) of the fee deferred in common stock
units

•  
$5,000 Committee chair fee

•  
$10,000 Presiding director fee

 
The Board of Directors also considered that restoring compensation to
competitive levels will permit the Company to attract new directors in an
environment where it is increasingly difficult to attract qualified directors.
 
Moreover, the Board of Directors continues to believe that it is appropriate for
a significant portion of non-employee director compensation be tied to
shareholders' interests and, therefore, has required that 60% ($120,000) of a
director’s annual Board membership fee be deferred in common stock units under
the Deferred Compensation Plan for Non-Employee Directors.  Directors also can
choose to have the payment of all or some of the remainder of their fees
deferred in the form of cash and/or common stock units.  Each common stock unit
is equal in value to a share of common stock and is ultimately paid in
cash.  These common stock units generate Dividend Equivalents in the form of
additional common stock units (if dividends are paid on common stock), which are
credited to the directors’ accounts on the date common stock cash dividends are
paid.  Any fees deferred in cash are held in the general funds of the
Company.  Interest on fees deferred in cash is credited semi-annually to the
directors’ accounts at the then-current U.S. Treasury Bill rate plus 0.75%.  In
general, deferred amounts are not paid until after the director retires from the
Board.  The amounts are then paid, at the director’s option, either in a lump
sum or in annual installments over a period of up to ten years.